EX‑34.23 (logo) CURCIO +COHEN Report of Independent Registered Public Accounting Firm Managing Member Park Bridge Lender Services LLC New York, NY We have examined management’s assertion, included in the accompanying Management’s Report on Assessment of 2016 Compliance by Park Bridge Lender Services LLC with Regulation AB Servicing Criteria (“Management’s Report”), that Park Bridge Lender Services LLC (the “Company”) complied with the servicing criteria set forth in Item 1122(d) of the U.S. Securities and Exchange Commission’s Regulation AB as of and for the year ended December 31, 2016, excluding those criteria noted as not applicable (N/A) within Exhibit B to Management’s Report. The transactions covered by this report are only those transactions processed by the Company in its capacity as trust advisor or operating advisor for the asset backed securities transactions (the “Platform”) identified in Management’s Report. Reference Exhibit A to Management’s Report for the transactions covered by this examination.
